DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2021 has been entered.

Status of Claims
This action is in response to the response filed on June 24, 2021. 
Claims 2 and 4 have been amended.
Claims 2-21 are pending.
Claims 2-21 are rejected.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 13, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor or applicant regards as the invention.

Claims 4 and 19 recite: “the representation” in lines 3-4 of the claims. There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret “the representation” as “the composite visual representation.”

Claims 6, 13, and 20 recite: “the visual indicium of the item for purchase included in the composite visual representation is an icon that is substantially identical to an image of the item for purchase.” Substantially is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Although the specification discloses an icon that is substantially identical to an image of the product (see paragraphs [0074], [0076], and [0078]), the specification does not provide a standard for ascertaining the requisite degree of “substantially”. Therefore, claims 6 and 20 are rejected.
Examiner will interpret “the visual indicium of the item for purchase included in the composite visual representation is an icon that is substantially identical to an image of the item for purchase” as the visual indicium of the item for purchase included in the composite visual representation is an icon that is an image of the item for purchase.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 2, 7, 9, 11, 14, 16, and 18 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Agrawal et. al. (US 9324098 B1, herein referred to as Agrawal).

With respect to claim 2, Agrawal discloses:
A device, comprising {Agrawal, see at least: fig 1, #110}: 
a non-transitory memory storing instructions {Agrawal, see at least: [17:17-18] The code modules may be stored on any type of computer-readable medium or computer storage device}; 
a processor configured to execute the instructions to cause the device to {Agrawal, see at least: [17:14-16] Each of the processes and algorithms described above may be embodied in, and fully automated by, code modules executed by one or more computers or computer processors}: 
receive, on a user interface on an application of the device, an indication of a selection of an item for purchase {Agrawal, see at least: fig 1, #110, 112; figs 2A-2B; fig 3, #350; [2:45-47] The customer selects and purchases products or services using a web browser 112 running on the computing device 110; [4:20-22] FIG. 2A illustrates a screen display 200 of a merchant web page in which the user has selected one item 212 for purchase from an example merchant web site; [4:28-40] Various control features may also be included on the merchant web page. For example, the button 220 allows a user to continue shopping and select more items to add to the shopping basket and the button 222 allows a user to remove one or more items from their shopping basket 210. Button 224 allows the user to proceed with checkout without using the hosted payment service system 140. For example, the button 224 may allow the user to checkout using a different payment service, or using the merchant's own payment process (if any). A first control 230 allows the user to invoke the payment service from the merchant web site to purchase the items 212 in the shopping basket 210; [17:18-20] The processes and algorithms may also be implemented partially or wholly in application-specific circuitry}; 
in response to the indication of the selection of the item for purchase, display a plurality of selectable options according to a purchase process that includes selectable checkout options {Agrawal, see at least: fig 2B, #260, 264, 267, 268; fig 2D, #260; [5:21-26] When the recognized user requests to pay using the payment service by clicking on the first control 230, the payment service responds to the request by generating and returning web page coding that causes a transaction display object 260 to be displayed on the user computing device 110 within the merchant shopping basket page; [5:56-60] the transaction display object 260 displays the name of the user 262 and a label (e.g., “home”) corresponding to a previously-specified shipping address. A drop-down menu 264 enables the user to ; 
in response to receiving an indication of selection of a first of the plurality of selectable options, display a composite visual representation that includes visual indicia of the item for purchase and the selected first option {Agrawal, see at least: fig 2B, #260, 264, 267, 268; fig 2D, #260, 281; [5:56-60] the transaction display object 260 displays the name of the user 262 and a label (e.g., “home”) corresponding to a previously-specified shipping address. A drop-down menu 264 enables the user to select a different pre-specified shipping address; [6:37-40] The “review order” button 267 causes checkout confirmation information to be displayed within the transaction display object 260 before the user completes the purchase transaction}; 
in response to receiving, while the composite visual representation is displayed, an indication of selection of a second of the plurality of selectable options, update the displayed composite visual representation to include a visual indicium of the selected second option {Agrawal, see at least: fig 2B, #260; fig 2D, #260; [7:2-14] The transaction display object 260 is updated to include transaction detail information such as the current selected shipping address 280, current selected shipping option 282, price summary information 284, the current selected payment method 286, and item information 288. The user can change one or more transaction details using various controls which may be included on the updated transaction display object 260. For example, the user can select a different shipping address using the drop-down menu 281, change the shipping option using the menu 283, edit their order using the link 285, delete the item from their cart using the button 287 or change their method of payment using the button 289}; and 
process the purchase of the item selected for purchase {Agrawal, see at least: fig 2D, #290; [7:14-16]The confirmation button 290 allows the user to place their order after reviewing and/or editing the transaction details}.

With respect to claim 7, Agrawal discloses the device of claim 2. Agrawal further discloses:
wherein the selectable checkout options include at least one of a payment option, billing address option, and delivery option {Agrawal, see at least: fig 2B, #264, 267, 268; fig 2D, #281, 282, 289;  [5:56-60] the transaction display object 260 displays the name of the user 262 and a label (e.g., “home”) corresponding to a previously-specified shipping address. A drop-down menu 264 enables the user to select a different pre-specified shipping address; [6:25-28] The transaction display object 260 can include one or more buttons 267, 268 selectable by the user such that the user can complete the purchase transaction using the payment service without navigating away from the merchant web page}.

With respect to claim 9, Agrawal discloses the device of claim 2. Agrawal further discloses:
wherein the processing of the purchase of the item selected for purchase occurs on a same page as the selection of the item for purchase {Agrawal, see at least: [5:29-32] The transaction display object 260 can be defined by web page coding that is embedded in the web page coding of the shopping cart page and may sometimes be referred to as a widget;  [6:25-28] The transaction display object 260 can include one or more buttons 267, 268 selectable by the user such that the user can complete the purchase transaction using the payment service without navigating away from the merchant web page; [10:38-40] in some embodiments, the transaction display object 260 does not include an overlay display object. The transaction display object 260 may be integrated into the merchant web page}.

Regarding claims 11, 14, 16, and 18, claims 11, 14, and 16 are directed to a method, while claim 18 is directed to a non-transitory computer readable medium. Claims 11, 14, 16, and 18 recite limitations that are parallel in nature to those addressed above for claims 2, 7, and 9, which are directed towards a device. Therefore, claims 11, 14, 16, and 18 are rejected for the same reasons as set forth above for claims 2, 7, and 9. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 5, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agrawal et. al. (US 9324098 B1, herein referred to as Agrawal), in view of Hicks (US 20140173484 A1, herein referred to as Hicks).

With respect to claim 3, Agrawal discloses the device of claim 2. Agrawal further discloses:
the indication of the selection of the item for purchase includes the item for purchase {Agrawal, see at least: figs 2A-2H; [2:45-47] The customer selects and purchases products or services using a web browser 112 running on the computing device 110; [4:20-22] FIG. 2A illustrates a screen display 200 of a merchant web page in which the user has selected one item 212 for purchase from an example merchant web site}.

wherein the indication includes a placement of a pointer on the item for a predetermined amount of time.
However, Hicks teaches:
wherein the indication includes a placement of a pointer on the item for a predetermined amount of time {Hicks, see at least: [0017] In some example cases, the initial piece of content may be, for example, a word, graphic, image, file, folder, or other touchably and individually selectable piece of displayed digital content, and may be initially highlighted by itself. Such accentuating of the initial piece of content can be used to visually inform the user that the initial touch point of a content selection action is in place, which may be helpful to the user. In some cases, the delay from application of the initial touch point(s) to selecting of the piece of content may be user-configurable or a pre-established delay time (e.g., 2 to 4 seconds)}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the placement timing of a selection as taught by Hicks in the checkout device of Agrawal in order for the user to seamlessly and selectively engage the mode without disrupting the consumption experience (Hicks, see: [0022]).

With respect to claim 5, Agrawal discloses the device of claim 2. Agrawal further discloses:
selection of the item for purchase is the item for purchase {Agrawal, see at least: figs 2A-2H; [2:45-47] The customer selects and purchases products or services using a web browser 112 running on the computing device 110; [4:20-22] FIG. 2A illustrates a screen display 200 of a merchant web page in which the user has selected one item 212 for purchase from an example merchant web site}.
Although disclosing the selection of an item for purchase, Agrawal does not disclose:
wherein the selection of the item is deselected in response to a sideways movement of a pointer on the item.
However, Hicks teaches:
wherein the selection of the item is deselected in response to a sideways movement of a pointer on the item {Hicks, see at least: [0033] the user may also enable a de-selection gesture by selecting yes (Y) with respect to the `De-selection Gesture` UI feature. In such cases, the selected content will stay selected until the user executes the de-selection gesture … the user may de-select the selected content by executing a more complex specific gesture (which may or may not be user-configurable), such as a counter-clockwise circular gesture with two fingers, or a two finger diagonal swipe having a negative slope (from the upper left to lower right)}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the sideways movement as taught by Hicks in the checkout device of Agrawal in order for the user to seamlessly and selectively disengage the mode without disrupting the consumption experience (Hicks, see: [0022]).

Regarding claim 12, claim 12 is directed to a method. Claim 12 recites limitations that are parallel in nature to those addressed above for claim 3, which is directed towards a device. Therefore, claim 12 is rejected for the same reasons as set forth above for claim 3. 


Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agrawal et. al. (US 9324098 B1, herein referred to as Agrawal), in view of Yonezawa et. al. (US 20010042025 A1, herein referred to as Yonezawa). 

With respect to claim 4, Agrawal discloses the device in claim 2. Agrawal further discloses:
wherein the indication of the selection of the item for purchase includes the item for purchase {Agrawal, see at least: [2:45-47] The customer selects and purchases products or services using a web browser 112 running on the computing device 110; [4:20-22] FIG. 2A illustrates a screen display 200 of a merchant web page in which the user has selected one item 212 for purchase from an example merchant web site}, 
selection including a tapping by a pointer on {Agrawal, see at least: [3:26] the user may click on the button indicating}, and 
displaying the composite visual representation is performed {Agrawal, see at least: fig 2D, #260}.
Although teaching the selection of an item for purchase and the ability to click, Agrawal does not disclose:
the indication of the selection for purchase including a tapping by a pointer; and
wherein displaying is performed such that the representation is attached to the pointer without the pointer selecting the representation.
However, Yonezawa teaches:
the indication of the selection for purchase including a tapping by a pointer {Yonezawa, see at least: fig 3, #320; [0034] In the step 802, if it is determined that the mouse event is the input to the shopping basket window 330, whether the generated mouse event is the selection of the button 336 to take the item into the shopping basket or not is determined}; and
wherein displaying is performed such that the representation is attached to the pointer without the pointer selecting the representation {Yonezawa, see at least: fig 3; [0025] Numeral 330 denotes a shopping basket window which is always displayed in front of the catalog window 300 and is moved on the screen to follow the mouse pointer 320}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included to use the mouse to select items to add to the shopping cart, always have the shopping cart window displayed, and move the shopping cart window to follow the mouse pointer as taught by Yonezawa in the checkout device of Agrawal in order to efficiently select and confirm items to be purchased (Yonezawa, see: [0001]).


Claims 6, 13, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agrawal et. al. (US 9324098 B1, herein referred to as Agrawal), in view of Mengerink et. al. (US 20090171810 A1, herein referred to as Mengerink).

With respect to claim 6, Agrawal discloses the device of claim 2. Agrawal further discloses:
the visual indicium of the item for purchase included in the composite visual representation {Agrawal, see at least: fig 2D, #284; [7:2-7] The transaction display object 260 is updated to include transaction detail information such as the current selected shipping address 280, current selected shipping option 282, price summary information 284, the current selected payment method 286, and item information 288}, and
an icon that is an image of the item for purchase {Agrawal, see at least: figs 2A-2H; [4:24-27] Various icons and information associated with the purchase are also displayed including the name of the item 212, the price 214, a graphical image of the item 216, and the item quantity 218}.
Although disclosing text of the item for purchase included in the composite visual representation and an icon that is an image of the item for purchase, Agrawal does not disclose:
wherein the visual indicium included in the composite visual representation is an icon.
However, Mengerink teaches:
wherein the visual indicium included in the composite visual representation is an image {Mengerink, see at least: fig 5D-5F; [0047] the image on the web page representing an item for purchase may include an image attribute having dynamic arguments that may be provided in the invoice or invoice; [0048] After instructing the merchant site to generate the invoice image or icon to represent the selected items for purchase, the user 102 may select, drag and drop the invoice image from the merchant site to a service icon; [0065] FIG. 5E shows an image of the computer desktop 500 displaying .
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the image in the invoice as taught by Mengerink in the checkout device of Agrawal in order to enable dragging-and-dropping of objects, while retaining information associated with the objects (Mengerink, see: [0021]).

With respect to claim 13, Agrawal discloses the device of claim 2. Agrawal further discloses:
the visual indicium of the item for purchase included in the composite visual representation {Agrawal, see at least: fig 2D, #284; [7:2-7] The transaction display object 260 is updated to include transaction detail information such as the current selected shipping address 280, current selected shipping option 282, price summary information 284, the current selected payment method 286, and item information 288},
an icon that is an image of the item for purchase {Agrawal, see at least: figs 2A-2H; [4:24-27] Various icons and information associated with the purchase are also displayed including the name of the item 212, the price 214, a graphical image of the item 216, and the item quantity 218}, and 
a pointer that is usable to select the plurality of selectable options {Agrawal, see at least: [3:26] the user may click on the button indicating; [4:5-6] The second control may include one or more buttons which the user can click to complete the purchase transaction}.
Although disclosing the inclusion of the item for purchase in the representation, an icon that is an image of the item for purchase, and a pointer that is usable to select the plurality of options, Agrawal does not disclose:
wherein the visual indicium included in the composite visual representation is an image, and wherein the composite visual representation is displayed attached to a pointer that is usable to select.

wherein the visual indicium included in the composite visual representation is an image {Mengerink, see at least: fig 5D-5F; [0048] After instructing the merchant site to generate the invoice image or icon to represent the selected items for purchase, the user 102 may select, drag and drop the invoice image from the merchant site to a service icon; [0065] FIG. 5E shows an image of the computer desktop 500 displaying the toolbar window 516 with the service icon 520 therein and the browser window 510 with the invoice image 550 showing the purchase of item 512B}, and
wherein the composite visual representation is displayed attached to a pointer that is usable to select {Mengerink, see at least: [0047] the image on the web page representing an item for purchase may include an image attribute having dynamic arguments that may be provided in the invoice or invoice; [0048] After instructing the merchant site to generate the invoice image or icon to represent the selected items for purchase, the user 102 may select, drag and drop the invoice image from the merchant site to a service icon either on the desktop, in a toolbar, or in the browser (i.e., the invoice (representation) is selected for purchase when the invoice is dropped onto a service icon)}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the icon in the invoice as taught by Mengerink in the checkout device of Agrawal in order to enable dragging-and-dropping of objects, while retaining information associated with the objects (Mengerink, see: [0021]).

Regarding claim 20, claim 20 is directed to a computer readable medium. Claim 20 recites limitations that are parallel in nature to those addressed above for claim 6, which is directed towards a device. Therefore, claim 20 is rejected for the same reasons as set forth above for claim 6.

Claims 8, 10, 15, 17, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agrawal et. al. (US 9324098 B1, herein referred to as Agrawal), in view of Zimberoff et. al. (US 20120233085 A1, herein referred to as Zimberoff).

With respect to claim 8, Agrawal discloses the device of claim 2. Agrawal further discloses:
wherein the selectable checkout options include a delivery option {Agrawal, see at least: fig 2B, #264; fig 2D, #280, 282; [5:56-60] the transaction display object 260 displays the name of the user 262 and a label (e.g., “home”) corresponding to a previously-specified shipping address. A drop-down menu 264 enables the user to select a different pre-specified shipping address}.
Although disclosing delivery options, Agrawal does not disclose:
wherein the options include a delivery option that includes a personal contact obtained from a social network.
However, Zimberoff teaches:
wherein the options include a delivery option that includes a personal contact obtained from a social network {Zimberoff, see at least: [0056] The TPL provider may also or instead leverage user-specific information, such as may be obtained from a social network or other source of information about the user (e.g., order history). For example, specific packaging options may be presented via an extended shipping options specification user interface to a user who is known to be fashion conscious (e.g., based on interests gleaned from a social networking site). As another example, birthday-themed packaging options may be automatically presented an extended shipping options specification user interface to a user who is known (or appears to be) sending a birthday gift to a friend, as determined based on the buyer's, seller's, or recipient's social network}.


With respect to claim 10, Agrawal discloses the device of claim 2. Agrawal does not disclose:
wherein the selection of the first and second of the selectable checkout options causes a change in an availability of other selectable options of the plurality of selectable options.
However, Zimberoff teaches:
wherein the selection of the first and second of the selectable checkout options causes a change in an availability of other selectable options of the plurality of selectable options {Zimberoff, see at least: [0043] specifying the first shipment information item may include interacting with a drop down or other selection control to set or store the shipment information item (e.g., an address, phone number) in the UI element 212; [0056] The TPL provider may also or instead leverage user-specific information, such as may be obtained from a social network or other source of information about the user (e.g., order history). For example, specific packaging options may be presented via an extended shipping options specification user interface to a user who is known to be fashion conscious (e.g., based on interests gleaned from a social networking site). As another example, birthday-themed packaging options may be automatically presented an extended shipping options specification user interface to a user who is known (or appears to be) sending a birthday gift to a friend, as determined based on the buyer's, seller's, or recipient's social network}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included changing availability of certain options as taught by Zimberoff in the checkout device of Agrawal in order to provide enhanced services to buyers, carriers, and/or merchants (Zimberoff, see: [0056]).
Regarding claims 15, 17, and 21, claims 15 and 17 are directed to a method, while claim 21 is directed to a computer readable medium. Claims 15, 17, and 21 recite limitations that are parallel in nature to those addressed above for claims 8 and 10, which are directed towards a device. Therefore, claims 15, 17, and 21 are rejected for the same reasons as set forth above for claims 8 and 10.


Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agrawal et. al. (US 9324098 B1, herein referred to as Agrawal), in view of Hicks (US 20140173484 A1, herein referred to as Hicks), in further view of Yonezawa et. al. (US 20010042025 A1, herein referred to as Yonezawa).

With respect to claim 19, Agrawal discloses the non-transitory medium of claim 18. Agrawal further discloses:
the indication of the selection of the item for purchase includes the item for purchase {Agrawal, see at least: figs 2A-2H; [2:45-47] The customer selects and purchases products or services using a web browser 112 running on the computing device 110; [4:20-22] FIG. 2A illustrates a screen display 200 of a merchant web page in which the user has selected one item 212 for purchase from an example merchant web site}; and
displaying the composite visual representation is performed {Agrawal, see at least: fig 2D, #260}.
Although disclosing the indication of the selection of the item for purchase and displaying the composite visual representation, Agrawal does not disclose:
wherein the indication includes a placement of a pointer on the item for a predetermined amount of time.
However, Hicks teaches:
wherein the indication includes a placement of a pointer on the item for a predetermined amount of time {Hicks, see at least: [0017] In some example cases, the initial piece of content may be, for example, a word, graphic, image, file, folder, or other touchably and individually selectable piece of displayed digital content, and may be initially highlighted by itself. Such accentuating of the initial piece of content can be used to visually inform the user that the initial touch point of a content selection action is in place, which may be helpful to the user. In some cases, the delay from application of the .
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the placement timing of a selection as taught by Hicks in the checkout device of Agrawal in order for the user to seamlessly and selectively engage the mode without disrupting the consumption experience (Hicks, see: [0022]).
Agrawal also does not disclose:
wherein displaying is performed such that the representation is attached to the pointer.
However, Yonezawa teaches:
wherein displaying is performed such that the representation is attached to the pointer {Yonezawa, see at least: fig 3; [0025] Numeral 330 denotes a shopping basket window which is always displayed in front of the catalog window 300 and is moved on the screen to follow the mouse pointer 320}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included always having the shopping cart window displayed and moving the shopping cart window to follow the mouse pointer as taught by Yonezawa in the checkout device of Agrawal in order to efficiently select and confirm items to be purchased (Yonezawa, see: [0001]).

Response to Arguments
With respect to the rejection under 35 U.S.C. 102, Applicant’s arguments have been considered and are persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to the rejection under 35 U.S.C. 103, Applicant’s arguments have been considered and are persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moeggenberg (US 20120265637 A1) was used to understand other methods for integrating social networks into shopping experiences.
Mohr (US 20070265930 A1) was used to understand the benefits of user interface customization via cursor drag-and-drop mechanisms.
Roggio (2010 NPL) was used to understand the advantages of certain web design layouts and concepts used to increase customer satisfaction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820.  The examiner can normally be reached on Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/KATHERINE A BARLOW/               Examiner, Art Unit 3625                                                                                                                                                                                         
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625